Appellant was found guilty by a jury in the County Court, Kings County, of robbery in the first degree (two counts) and kidnapping, and was sentenced to serve from 10 to 15 years on the robbery counts, sentence on the kidnapping count having been indefinitely deferred with appellant’s consent. The notice of appeal states that the appeal is from “ a judgment convicting” appellant of robbery in the first degree and “kidnapping ”, and from the sentence imposed. Appeal, insofar as it purports to be from a judgment convicting appellant of kidnapping, dismissed. In a criminal action the sentence is the judgment. In the absence of a sentence, or of a suspension of sentence or its operation, there is nothing from which a defendant can appeal (People v. Cioffi, 1 N Y 2d 70). Judgment convicting appellant of robbery in the first degree unanimously affirmed. No opinion. No separate appeal lies from the sentence, which has been reviewed on the appeal from the judgment of conviction. Present — Nolan, P. J., Beldoek, Murphy, Ughetta and Kleinfeld, JJ.